DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2020 has been entered.
 	The remarks filed on 06/11/2020 and 05/24/2021 are acknowledged and have been fully considered.  Claims 11-29 are currently pending.  Claims 1-10 have been previously cancelled.  Claims 22-29 remain withdrawn as being directed to a non-elected invention.  Claims 11-21 are now under consideration on the merits.

Declaration Under 37 CFR 1.131
The Dhir’09 reference cited in the Final rejection dated 03/16/2020 has a publication date of March 30, 2009.  The effective filing date of the instant application is 11/03/2009.  Therefore, the Dhir’09 reference qualifies as prior art under pre-AIA  35 USC 102(a). 
The declaration under 37 CFR 1.131(a) by Dr. James J. Hickman filed on 06/11/2020 has been considered and is sufficient to overcome the Dhir’09 reference. 
The previous rejections of claims 11 and 14-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhir’09 in view of Natarajan and rejections of claims 12-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhir’09 in view of Natarajan and Kim are withdrawn.

Response to Request for Information Under 37 CFR §1.105
Applicant response filed on 05/24/2021 to the request for information under 37 CFR §1.105 that was mailed on 12/24/2020 to determine if the Natarajan’DT poster would be available as prior art is considered.  Applicants also filed a declaration under 37 CFR 1.131(a) by Dr. James J. Hickman stating that it was the policy that poster presenters from his research group to prohibit conference attendees from 
However, there appears to be evidence of “public availability or accessibility” of the poster information because it was publicly displayed regardless of purported “unwritten policy” against photographing.  There is no evidence of non-disclosure agreements regarding those people attending/viewing the poster, which clearly constitutes a “publication”.  Any declarant opinion statements about their “expectations of privacy” are not dispositive without evidence as to what elicited this “expectation of privacy.  See MPEP §2128 IV.
Based on the totality of the evidence, the Natarajan’DT poster would qualify as a printed publication with a public availability date of October 21, 2008 and is prior art under pre-AIA  35 U.S.C. 102(b).

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation "said culture of patterned spontaneously beating cardiomyocytes" in lines 
Claim 11. A culture of patterned spontaneously beating cardiomyocytes, said culture comprising:
a support substrate bearing a multielectrode array;
a first surface deposited on said support substrate, wherein the first surface covers the multielectrode array and is resistant to cell attachment;
a pattern ablated on said first surface;
a second surface deposited on said pattern ablated on the first surface wherein the second surface promotes cell attachment; and
cardiomyocytes adherent to said second surface and growing aligned said pattern to provide said culture of patterned spontaneously beating cardiomyocytes.
Appropriate correction is required.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



It is noted that applicants state on the record that the Natarajan poster cited below discloses the instant invention in claims 11-21 and point out the relevant sections of the Natarajan poster that support the claimed subject matter in claims 11-21. See remarks filed on 06/11/2020 on pages 6-7.
Claim(s) 11-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Natarajan et al., (Patterned Cardiomyocytes on Microelectrode Arrays for High-Throughput Functional Side Effect Screening with Enhanced Information Content, Poster presentation, Discovery on Target conference, Oct. 21-22, 2008; Applicant IDS filed on 07/01/2020; hereinafter Natarajan’DT).
Regarding claims 11-14 and 21, Natarajan’DT teaches patterned beating neonatal rat cardiomyocytes on multielectrode arrays (MEA) (see middle column Results).  Natarajan’DT teaches commercial MEAs were modified with 2-[methoxy(Polyethylene) Propyl] trimethoxysilane self-assembled monolayer to prevent non-specific protein adsorption (see column 1 Methods).  Natarajan’DT teaches MEAs on a support substrate modified with polyethylene glycol (PEG) self-assembled monolayers deposited on the substrate which is ablated by UV irradiation (see middle column, first row, panel A – reads on part i)-iii) of claim 11 and claims 12-13).  PEG is a surface that is resistant to cell attachment (see instant claim 12).  Natarajan’DT teaches the electrodes after the ablation were incubated in 5 µg/ml of fibronectin (see column 1 Methods – reads on part iv) of claim 11 and claim 14).  Fibronectin is a surface that promotes cell attachment (see instant claim 14).  Natarajan’DT teaches neonatal rat cardiomyocytes were plated on the patterned surfaces and taking electrophysiological recordings from day 5 to day 30 (see column 1 Methods, see middle column Results reads on part v) of claim 11).  Since filed potentials were recorded on days 5-30 (see middle column Results), Natarajan’DT is teachings a culture of patterned spontaneously beating cardiomyocytes and since cells are growing aligned to the pattern they are adherent to the second surface. Rat cardiomyocytes are cells of mammalian origin (reads on claim 21).
Regarding claim 15, Natarajan’DT teaches photolithographic patterning by ablation with UV irradiation (see middle column First row).
The figure panel A (reproduced below) in the middle column under Results – Field potential recordings from patterned cells of Natarajan’DT teaches a pattern of cardiomyocytes that reads on the limitations of claims 16-20.  The figure shows the MEA substrate to comprise electrodes 12-87 and a region devoid of the electrodes.  The cells are patterned in the path comprising regions 1-3. 


    PNG
    media_image1.png
    88
    112
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    269
    408
    media_image2.png
    Greyscale


Regarding claim 16, the region 1 shows an ablated pattern comprises a path extending over two or more electrodes of the MEA.
Regarding claim 17, the support substrate of the MEA comprises both an MEA bearing portion (the region with the electrodes) and a portion devoid of the MEA (region in 2 of the path). As discussed above, Natarajan’DT teaches first surface is deposited, a pattern is ablated in the first surface, a second surface is deposited on the ablated path and cells are grown on the second surface. Therefore, to culture a pattern of cells in the path as shown below the first surface is deposited on both the MEA bearing portion and the portion devoid of the MEA and the path extends over both the MEA-bearing portion and the portion devoid of a MEA.
Regarding claim 18, the path comprises a first end (1), a middle region (2) and a second end (3) wherein the second end comprises a branched region.
Regarding claim 19, the first end of the path contacts at least two electrodes (51, 52) of the MEA, the middle region extends over a portion devoid of the MEA, and the branched region extends over at least two electrodes (72, 82, 24, 84).
Regarding claim 20, the branched region is Y-shaped and comprises a first branch that extends over at least two electrodes (72,82) and a second branch that extends over at least two electrodes (74,84).
Natarajan’DT anticipates claims 11-21.

Response to Arguments
Applicant’s arguments filed on 06/11/2020 and 05/24/2021 have been considered.  The arguments (see pages 5-8) and supporting evidence filed on 
However, as discussed above, the Natarajan’DT poster would qualify as a printed publication with a public availability date of October 21, 2008 and is prior art under pre-AIA  35 U.S.C. 102(b) and new grounds of rejections of claims 11-21 as being anticipated by Natarajan’DT are presented above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657